Citation Nr: 0904876	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  02-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from December 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which, in pertinent part, 
denied entitlement to a TDIU.

This case was remanded by the Board in November 2003, January 
2005, and April 2007 for additional evidentiary development.

By correspondence dated March 5, 2007, the Board notified the 
Veteran that his motion to advance his case on the docket had 
been granted.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran's service-connected disabilities include a 50 
percent disability rating for anxiety reaction, a 20 percent 
disability rating for residuals of a fracture of the left 
femur, and a 10 percent disability rating for residuals of a 
fracture of the let wrist.  His combined disability rating is 
60 percent.  

3.  The Veteran, without explanation, failed to report for a 
scheduled examination in August 2008 in connection with his 
claim for a total rating based on individual unemployability 
due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16, 4.18 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in May 2001, April 2002, March 2004, 
March 2005, and April 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  VA records 
show the Veteran was notified of a scheduled examination 
pertinent to this claim at his address of record and that he 
failed to report.  No good cause for the failure to report 
has been demonstrated.  Further attempts to obtain additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2007).

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street." 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran 
wishes help he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

In this case, records show the Veteran was scheduled for a VA 
examination in August 2008, but that he failed to report.  
Records show that in July 2008 and August 2008, he was 
notified of this examination at his address of record.  The 
Veteran was notified in the July 2008 correspondence that the 
consequence for failure to report for a scheduled examination 
without good cause in connection with an increased rating 
claim (as is a TDIU claim) would be denial.  The Veteran has 
provided no explanation for his failure to report for the 
examination.  Although in a February 2009 Written Brief 
Presentation, the Veteran's representative argues that the 
notification letter of August 2008 did not show the Veteran's 
current address, the record reflects that he has been at this 
address since at least sometime in 2004, has not notified VA 
of any change of address, and has used this address when 
receiving medical treatment at VA.  If the Veteran, in fact, 
has good cause for failing to report for the VA examination 
he has provided no information for appellate review.  
Further, the law presumes the regularity of the 
administrative process (Mindenhall).

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and since the Veteran has 
provided no explanation for not having reported for 
examination, the Board is satisfied that the Veteran was 
properly notified and failed to report to the scheduled VA 
examinations without good cause.  See 38 C.F.R. § 3.655.  
Therefore, the claim for entitlement to a TDIU must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU) is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


